Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
Applicant’s submission of the Terminal Disclaimer on 22 March 2021 is acknowledged. Applicant’s amendment of the claims filed 28 December 2020 has been entered. Applicant’s remarks filed 28 December 2020 are acknowledged. 

Election/Restrictions 
INDEPENDENT CLAIM 15 IS DIRECTED TO AN ALLOWABLE PRODUCT. PURSUANT TO THE PROCEDURES SET FORTH IN MPEP § 821.04(B), CLAIMS 16 AND 18-19, DRAWN TO THE PROCESS OF MAKING OR USING THE ALLOWABLE PRODUCT, WHICH WERE WITHDRAWN FROM CONSIDERATION AS A RESULT OF A RESTRICTION REQUIREMENT, ARE HEREBY REJOINED AND FULLY EXAMINED FOR PATENTABILITY UNDER 37 CFR 1.104.
BECAUSE A CLAIMED INVENTION THAT IS WITHDRAWN FROM CONSIDERATION UNDER 37 CFR 1.142 HAS BEEN REJOINED, THE RESTRICTION REQUIREMENT BETWEEN GROUPS I-III AS SET FORTH IN THE REQUIREMENT FOR RESTRICTION ELECTION MAILED 14 DECEMBER 2018 IS HEREBY WITHDRAWN. IN VIEW OF THE WITHDRAWAL OF THE RESTRICTION REQUIREMENT AS TO THE REJOINED INVENTIONS, APPLICANT IS ADVISED THAT IF ANY CLAIM PRESENTED IN A CONTINUATION OR DIVISIONAL APPLICATION IS ANTICIPATED BY, OR INCLUDES ALL THE LIMITATIONS OF, A CLAIM THAT IS ALLOWABLE IN THE PRESENT APPLICATION, SUCH CLAIM MAY BE SUBJECT TO PROVISIONAL STATUTORY AND/OR NONSTATUTORY DOUBLE PATENTING REJECTIONS OVER THE CLAIMS OF THE INSTANT APPLICATION. ONCE IN RE ZIEGLER, 443 F.2D 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). SEE ALSO MPEP § 804.01. 
CLAIMS 1-14 AND 20-26 IS CANCELLED. CLAIMS 15-19 ARE PENDING. CLAIMS 16 AND 18-19, WHICH WERE PREVIOUSLY WITHDRAWN AS BEING DRAWN TO NON-ELECTED INVENTIONS, ARE REJOINED HEREIN.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Benjamin B. Lu on 19 March 2021.

Please amend the claims as the following:
15.	A fusion protein consisting of a polypeptide having the amino acid sequence as shown in SEQ ID NO: 3, wherein the fusion protein has a high activity in inhibiting tumor cell migration, invasion, and growth.

16.	An isolated polynucleotide encoding the fusion protein of claim 15.

17.	A pharmaceutical composition comprising:
the fusion protein of claim 15, and
a pharmaceutically acceptable carrier.

18.	A method for treating a tumor comprising a step of administering a therapeutically effective amount of the fusion protein of claim 15 to a subject in need thereof.

.

The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as amended, are novel and nonobvious because the claims recite a fusion protein consisting of a polypeptide having the amino acid sequence as shown in SEQ ID NO: 3, and the specific amino acid sequence is not taught or suggested in the prior art. The specification meets the requirements under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. Further, Applicant’s submission of the Terminal Disclaimer on 22 March 2021 has overcome the nonstatutory double patenting rejection over the claims of U. S. Patent No. 10,336,813. Applicant’s response and amendment of the claims filed 28 December 2020 and 22 March 2021 have overcome all remaining grounds of objections and rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 25, 2021